 Case 6:20-cv-02054-CEM-DCI Document 1 Filed 11/05/20 Page 1 of 5 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA

                              CASE NO: ________________________

CHARLES PETRUS,

       Plaintiff,
v.

HOME PARAMOUNT PEST
CONTROL COMPANY,

       Defendant.
                                              /

                                              COMPLAINT

       Plaintiff, CHARLES PETRUS (“PETRUS”) files this Complaint against Defendant,

HOME PARAMOUNT PEST CONTROL, INC. (“HOME PARAMOUNT”), and says:

                                           JURISDICTION & VENUE

       1.      This action is brought against Defendant pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

       2.      Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1331,

and 29 U.S.C. § 216(b).

       3.      Venue is proper in the Middle District of Florida, pursuant to 28 U.S.C.

§§ 1391(b) and (c), because Plaintiff was employed by Defendant in this District;

because Defendant, at all material times, conducted and continues to conduct

business in the Middle District of Florida; because the acts that give rise to Plaintiff’s

claims happened within the Middle District of Florida; and because Defendant is

subject to personal jurisdiction herein.

                                                     1
 CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
 Case 6:20-cv-02054-CEM-DCI Document 1 Filed 11/05/20 Page 2 of 5 PageID 2




                                     CONDITIONS PRECEDENT

       4.      All conditions precedent to this action have been performed or

waived.

                                      GENERAL ALLEGATIONS

       5.          HOME PARAMOUNT is a pest control and pest management

company, offering termite control, pest control, and moisture control services for

residential and commercial customers throughout Florida.

       6.      Plaintiff is a resident of THIS District and is over the age of 18 years old.

       7.      During all times relevant to this Complaint, Plaintiff was employed by

Defendant as a pest control technician in its Orlando branch office. Plaintiff also

performed services for Defendant in Lake and Polk Counties in Florida.

       8.      Plaintiff’s responsibilities included working in the field providing pest

control and related services in public schools, residential and commercial

properties, for which he constantly handled goods and materials via interstate

commerce.

       9.      During Plaintiff’s employment with HOME PARAMOUNT, Plaintiff was

directly and regularly engaged in interstate commerce and therefore was an

“employee” as defined by 29 U.S.C. § 203(e).

       10.     Defendant is a Foreign Profit Corporation registered to do business

within Florida and has a branch office in Orlando, Orange County.




                                                     2
 CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 6:20-cv-02054-CEM-DCI Document 1 Filed 11/05/20 Page 3 of 5 PageID 3




       11.    At all times relevant hereto, Defendant was a covered “employer”

under the FLSA, 29 U.S.C. §§ 203(d) and (s)(1) in that it had employees engaged

in interstate commerce.

       12.    At all times material to this Complaint, Defendant has had two or

more employees who have regularly sold, handled, or otherwise worked on

goods and/or materials that have been moved in or produced for commerce

and therefore has employees subject to the provisions of the FLSA, 29 U.S.C. §

203.

       13.    Defendant, upon knowledge and belief, has gross revenue which

exceeds $500,000.00 for each of the past three (3) years.

       14.    PETRUS worked for Defendant as a general technician from 2011 until

his termination in March of 2020.

       15.    At all relevant times, PETRUS worked approximately 10 hours to 11

hours daily from Monday to Friday and occasionally on Saturdays and Sundays.

       16.    PETRUS rarely had time to take breaks, including lunch breaks, but

HOME PARAMOUNT deducted 30 minutes for the breaks from the total hours

PETRUS worked in each workweek.

       17.    HOME PARAMOUNT knew that PETRUS worked overtime, and that the

FLSA requires employees in his position to be compensated at time and one-half

per hour for overtime pay.




                                                    3
CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 6:20-cv-02054-CEM-DCI Document 1 Filed 11/05/20 Page 4 of 5 PageID 4




      18.     HOME PARAMOUNT altered PETRUS’ time records to eliminate or

reduce overtime, though it knew full well that he consistently worked over forty

hours in each workweek.

      19.     Records, if any, concerning the number of hours actually worked by

PETRUS are in the possession, custody, and control of Defendant.

                                   ATTORNEY REPRESENTATION

      20.     Plaintiff has retained the undersigned attorneys and has agreed to

pay a reasonable fee for its services.

                          COUNT I: VIOLATION OF FLSA/OVERTIME

      21.     Plaintiff re-alleges and re-avers paragraphs 1 through 20 as fully set

forth herein.

      22.     During the course of Plaintiff’s employment, HOME PARAMOUNT has

willfully violated by failing to properly pay PETRUS his overtime pay.

      23.     Plaintiff was not exempt from the overtime provision of the FLSA

pursuant to 29 U.S.C. § 213(a).

      24.     Defendant has knowingly and willfully failed to pay PETRUS overtime

in violation of the FLSA.

      25.     As a result of Defendant’s willful violations of the FLSA, Plaintiff is

entitled to liquidated damages.

      26.     Due to Defendant’s willful violations of the FLSA, Plaintiff is entitled to

a three year period for his unpaid overtime.




                                                    4
CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
 Case 6:20-cv-02054-CEM-DCI Document 1 Filed 11/05/20 Page 5 of 5 PageID 5




       27.     PETRUS has retained the undersigned firm to represent him in this

 action, and pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to recover all

 reasonable attorney’s fees and costs incurred in this action from HOME

 PARAMOUNT.

       WHEREFORE, Plaintiff CHARLES PETRUS demands judgment against

  Defendant, HOME PARAMOUNT PEST CONTROL COMPANY, for damages,

  including unpaid overtime beginning three (3) years prior to the filing of this

  lawsuit for Defendant’s willful violation of the FLSA, liquidated damages,

  interest, fees, costs and such other relief as the Court deems just and proper.

                                            JURY DEMAND

       Plaintiff, CHARLES PETRUS, hereby demands a trial by jury on all issues so

triable.

Dated: November 5, 2020.

                                                          Respectfully submitted,

                                                  By:      /s/ Gina M. Cadogan
                                                          GINA MARIE CADOGAN
                                                          Fla. Bar. 177350
                                                          CADOGAN LAW
                                                          300 S. Pine Island Road, Suite 107
                                                          Plantation, Florida 33324
                                                          Tel: 954.606.5891
                                                          Facsimile: 877.464.7316
                                                          Email: gina@cadoganlaw.com
                                                          Email: kathy@cadoganlaw.com




                                                     5
 CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
